UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6771



WILLIAM JONES,

                                                Petitioner - Appellant,

          versus


HOWARD PAINTER,

                                                 Respondent - Appellee,


WARDEN, Huttonsville Correctional Center;
RECORDS DEPARTMENT, Huttonsville Correctional
Center,

                                                   Parties-in-interest.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-99-59-3)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Jones, Appellant Pro Se.    Scott E. Johnson, Dawn Ellen
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Jones seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Jones v. Painter, No. CA-99-59-3

(N.D.W. Va. filed Apr. 5, 2001; entered Apr. 6, 2001).      Jones’

motion to proceed in forma pauperis is granted.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2